DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 are objected to because of the following informalities:  There are two claims that are numbered “7”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,648,022 B1 to Freeauf (“Freeauf”) in view of U.S. Patent No. 1,869,753 to Kamm (“Kamm”).
As to claim 1, Freeauf teaches a covered paint tray assembly for containing paint and a paint roller, said assembly comprising: a pan (pan 30) having a sloped floor (front section 31A, Fig. 2) wherein said pan is configured to contain a fluid paint (col. 4, lines 14-17), said pan having a first groove (recessed lip portion 61) therein wherein said first groove is configured to accommodate a rod (paint roller shaft 22) of a paint roller (paint roller 20); and a lid (lid 40) being positionable on said pan (Fig. 2), said lid releasably engaging said pan (Fig. 2) when said lid is positioned thereon wherein said lid is configured to inhibit the fluid paint from spilling out of said pan (col. 4, lines 39-40); but does not teach said lid having a second groove therein wherein said second groove is configured to accommodate the rod of the paint roller.
Kamm teaches said lid (upper member 6) having a second groove (notch 18) therein wherein said second groove is configured to accommodate the rod (Fig. 2) of the paint roller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the notch on the lid of Kamm with the assembly as taught by Freeauf to provide a case for enclosing a paint device in a substantially airtight container (Kamm, pg. 1, lines 12-15).
As to claim 2, Freeauf modified by Kamm teaches the assembly according to claim 1, wherein said pan has a perimeter wall (Fig. 1) extending upwardly from a top surface of said sloped floor (Fig. 1), said perimeter wall having a distal edge with respect to said sloped floor and an outer surface (Fig. 1), said perimeter wall having a lip (flange portion 38) extending outwardly from said outer surface (Fig. 1), said lip being aligned with said distal edge (Fig. 1), said lip extending around a full perimeter of said perimeter wall (Fig. 1), said perimeter wall having a front side and a back side (front side is inside the pan and the back side is outside of the pan, as seen in Fig. 1).
As to claim 3, Freeauf modified by Kamm teaches the assembly according to claim 2, wherein said sloped floor has a sloped portion (bottom surface 34) forming an angle (Freeauf, col. 4, lines 24-27) with a flat portion (bottom wall of rear section 31B), said sloped portion sloping downwardly between said front side of said perimeter wall and said flat portion (Freeauf, col. 4, lines 24-27), said flat portion extending between said back side of said perimeter wall and said sloped portion (Fig. 1).
As to claim 4, Freeauf modified by Kamm teaches the assembly according to claim 2, wherein said first groove (recessed lip portion 61) extends downwardly from said distal edge of said front side of said perimeter wall (Fig. 7) wherein said first groove is configured to receive a rod of a paint roller (Freeauf, col. 5, lines 38-44).
As to claim 5, Freeauf modified by Kamm teaches the assembly according to claim 4, further comprising a first gasket (compressible means 23) being positioned in said first groove (U-shaped member on end wall 13), said first gasket having a concavely arcuate surface (Fig. 1) wherein said concavely arcuate surface is configured to conform to the curvature of the rod (Fig. 2) of the paint roller, said first gasket being comprised of a resiliently deformable material (Kamm, pg. 1, line 87-pg. 2, line 2) wherein said first gasket is configured to form a fluid impermeable seal with the rod (Kamm, pg. 1, line 87-pg. 2, line 2), as taught by Kamm.
As to claim 6, Freeauf modified by Kamm teaches the assembly according to claim 2, wherein said lid has a top wall (planar top 42A) and an outer wall (lip portion 41) extending downwardly therefrom, said outer wall having an inwardly facing surface (Fig. 3), said inwardly facing surface having a channel (channel extends from the bottom surface 42B to the bottom of the lip portion 41 as seen in Fig. 3) extending therein, said channel extending around an entire perimeter of said outer wall (Fig. 5), said channel engaging said lip on said perimeter wall of said pan when said lid is positioned on said pan wherein said lid is configured to form a fluid impermeable seal with said pan to inhibit the fluid paint from spilling (Freeauf, col. 4, lines 55-58).
As to claim 7, Freeauf modified by Kamm teaches the assembly according to claim 5, wherein said outer wall has a rear side (end wall 12), said second groove extending into said rear side wherein said second groove is configured to accommodate the rod of the paint roller (Fig. 2), said second groove being aligned with said first groove when said lid is positioned on said pan (Fig. 3), as taught by Kamm.
As to claim 7, Freeauf modified by Kamm teaches the assembly according to claim 6, further comprising a second gasket (compressible means 26) being positioned in said second groove (Fig. 1), said second gasket having a concavely arcuate surface (Fig. 1) wherein said concavely arcuate surface of said second gasket is configured to conform to the curvature of the rod of the paint roller (Kamm, pg. 2, lines 17-23), said second gasket being comprised of a resiliently deformable material wherein said second gasket is configured to form a fluid impermeable seal with the rod (Kamm, pg. 2, lines 17-23), as taught by Kamm.
As to claim 8, Freeauf teaches a covered paint tray assembly for containing paint and a paint roller, said assembly comprising: a pan (pan 30) having a sloped floor (front section 31A, Fig. 2) wherein said pan is configured to contain a fluid paint (col. 4, lines 14-17), said pan having a perimeter wall (Fig. 1) extending upwardly from a top surface of said sloped floor (Fig. 1), said perimeter wall having a distal edge with respect to said sloped floor and an outer surface (Fig. 1), said perimeter wall having a lip (flange portion 38) extending outwardly from said outer surface (Fig. 1), said lip being aligned with said distal edge (Fig. 1), said lip extending around a full perimeter of said perimeter wall (Fig. 1), said perimeter wall having a front side and a back side (front side is the wall closest to the sloped floor and back side is the wall farthest from the sloped floor, as seen in Fig. 1), said sloped floor having a sloped portion (bottom surface 34) forming an angle with a flat portion (Freeauf, col. 4, lines 24-27), said sloped portion sloping downwardly between said front side of said perimeter wall and said flat portion (bottom wall of rear section 31B), said flat portion extending between said back side of said perimeter wall and said sloped portion (Fig. 1), said front side of said perimeter wall having a first groove (recessed lip portion 61) extending downwardly from said distal edge wherein said first groove is configured to receive a rod (paint roller shaft 22) of a paint roller (paint roller 20); a lid (lid 40) being positionable on said pan (Fig. 2), said lid releasably engaging said pan when said lid is positioned thereon wherein said lid is configured to inhibit the fluid paint from spilling out of said pan (col. 4, lines 39-40), said lid having a top wall (planar top 42A) and an outer wall (lip portion 41) extending downwardly therefrom (Fig. 3), said outer wall having an inwardly facing surface (Fig. 3), said inwardly facing surface having a channel (channel extends from the bottom surface 42B to the bottom of the lip portion 41 as seen in Fig. 3) extending therein, said channel extending around an entire perimeter of said outer wall (Fig. 5), said channel engaging said lip on said perimeter wall of said pan when said lid is positioned on said pan wherein said lid is configured to form a fluid impermeable seal with said pan to inhibit the fluid paint from spilling (Freeauf, col. 4, lines 55-58), said outer wall having a rear side (side of the lid closest to roller shaft when paint roller is inside pan, as seen in Fig. 1); but does not teach a first gasket being positioned in said first groove, said first gasket having a concavely arcuate surface wherein said concavely arcuate surface is configured to conform to the curvature of the rod of the paint roller, said first gasket being comprised of a resiliently deformable material wherein said first gasket is configured to form a fluid impermeable seal with the rod; said rear side having a second groove therein wherein said second groove is configured to accommodate the rod of the paint roller, said second groove being aligned with said first groove when said lid is positioned on said pan; and a second gasket being positioned in said second groove, said second gasket having a concavely arcuate surface wherein said concavely arcuate surface of said second gasket is configured to conform to the curvature of the rod of the paint roller, said second gasket being comprised of a resiliently deformable material wherein said second gasket is configured to form a fluid impermeable seal with the rod.
Kamm teaches a first gasket (compressible means 23) being positioned in said first groove (U-shaped member on end wall 13), said first gasket having a concavely arcuate surface (Fig. 1) wherein said concavely arcuate surface is configured to conform to the curvature of the rod (Fig. 2) of the paint roller, said first gasket being comprised of a resiliently deformable material (Kamm, pg. 1, line 87-pg. 2, line 2) wherein said first gasket is configured to form a fluid impermeable seal with the rod (Kamm, pg. 1, line 87-pg. 2, line 2); said rear side (end wall 12) having a second groove (notch 18) therein wherein said second groove is configured to accommodate the rod of the paint roller (Fig. 2), said second groove being aligned with said first groove (Fig. 3) when said lid is positioned on said pan (Fig. 3); and a second gasket (compressible means 26) being positioned in said second groove (Kamm, pg. 2, lines 17-23), said second gasket having a concavely arcuate surface wherein said concavely arcuate surface of said second gasket is configured to conform to the curvature of the rod of the paint roller (Kamm, pg. 2, lines 17-23), said second gasket being comprised of a resiliently deformable material (Kamm, pg. 1, lines 87-88) wherein said second gasket is configured to form a fluid impermeable seal with the rod (Kamm, pg. 2, lines 17-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the notch and gasket on the lid and gasket on the pan of Kamm with the assembly as taught by Freeauf to provide a case for enclosing a paint device in a substantially airtight container (Kamm, pg. 1, lines 12-15).
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                     

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733